Citation Nr: 1720157	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-02 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for low back disability.
 
2.  Whether new and material evidence has been submitted to reopen previously denied claim of service connection for left knee disability.

3.  Entitlement to service connection for low back disability (claimed as chronic low back pain), to include as secondary to residuals of pilonidal cysts.  

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for an evaluation in excess of 10 percent disabling for service-connected residuals of pilonidal cysts surgeries.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2017, the Veteran appeared with his representative for a Travel Board hearing before the undersigned; a transcript of which is of record. 

The issues of increased rating for pilonidal cysts and service connection for low back and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2001 rating decision (the last prior final decision) denied the claims of service connection for low back disability and left knee disability.  The Veteran was notified of his rights, but did not initiate an appeal.

2.  The evidence received since the February 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims of entitlement to service connection for low back and left knee disabilities.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The February 2001 rating decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence sufficient to reopen the claim of service connection for low back disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence sufficient to reopen the claim of service connection for left knee disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Here, the relevant evidence of record at the time of the February 2001 rating decision consisted of the Veteran's STRs, VA treatment records, including an examination conducted in March 2000, as well as lay statements regarding symptomatology from the Veteran and other sources.  

With respect to the claimed back disability, the relevant evidence that has been added to the record since the February 2001 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, private treatment records dated in June 2014 reflect a diagnosis of DDD and lumbar spondylosis. 

With respect to the claimed left knee disability, the relevant evidence that has been added to the record since the February 2001 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, private treatment records dated in March 2012 reflect "minimal degenerative change of the medial knee joint, bilaterally."  Private treatment records dated in September 2010 reflect a provisional diagnosis of osteoarthritis (OA).  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection a disability manifesting with chest pains and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claims for service connection for a low back disability and left knee disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for low back disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  

With respect to the Veteran's claimed knee disorder, the Board notes that the Veteran has not undergone a VA examination.  The record reflects complaints of knee pain with questionable evidence of a current disability.  Notably, however, a March 2012 private treatment record refers to imaging studies documenting "minimal degenerative change of the medial knee joint, bilaterally,"  although other imaging studies are actually negative for any abnormalities.  Given the suggestion of a current disability, as well as the Veteran's testimony concerning the origin of his left knee complaints, the Board finds that further development is necessary to obtain an examination report and opinion.  

As to the claimed low back pain, in March 2016 the Veteran was provided with a VA examination with respect to his claimed low back disability.  Report of the March 2016 VA examination reflects, in pertinent part, diagnoses of degenerative arthritis and radiculopathy.  At that time, the examiner opined that the Veteran's "claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner reasoned that the pain the Veteran developed in service resolved, and the Veteran separated from service without a low back disability.  The examiner further reasoned that the Veteran "did not complain of back pain until late 1990s."  However, this factual premise is undermined by the evidence of record.  For instance, VA medical treatment records dated in June 1977 reflect complaints of chronic back pain "since pilonidal cysts surgery [in] 1973 in service."  VA medical treatment records dated in February 1980 reflect similar complaints.  At that time, physical examination revealed pain on palpation.  Moreover, May 1996 letters of support, submitted by family members and others, report complaints of chronic back pain since 1975 and continuing "to this date."  It is unclear whether these records would change the examiner's opinion, but given that the examiner apparently did not consider them, the Board finds that an addendum opinion is necessary.  The Board notes that at his January 2017 hearing, the Veteran reported that he complained of back pain at his exit examination, but that the physicians "just wrote it off." 

Finally, the Board turns to the Veteran's service-connected residuals of pilonidal cysts  The Veteran is currently assigned a 10 percent disability rating for residuals of pilonidal cysts under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  The Board notes that where, as here, an unlisted condition is encountered, e.g., pilonidal cysts, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Diagnostic Code 5298 concerns removal of coccyx and provides, in pertinent part, a 10 percent rating for "partial of complete [removal], with painful residuals."  The Board recognizes that this is the maximum rating available under this code.  Notwithstanding, given the frequency and severity of the reported symptoms, the Board finds that a remand to obtain an examination describing the severity of manifested signs or symptoms is appropriate.  

Specifically, at his January 2017 hearing, the Veteran reported having undergone 18 surgeries since service.  An October 2009 medical statement indicated, in pertinent part, that "[t]he repeated surgeries for pilonidal cysts have caused a lack of fat pad layer at the tip of the coccyx resulting in pressure from inside and pain when sitting."  

In addition, the Board notes that the issue of entitlement to a TDIU has been raised by the record in the context of an increased rating claim.  However, the Board also notes that in November 2012, the Veteran filed a claim for TDIU due to his claimed disability, including low back, heart condition, and posttraumatic stress disorder.  A September 2013 rating decision denied the Veteran's claim.  In November 2013, the Veteran filed a notice of disagreement, and an SOC was issued.  The Veteran was notified of his rights but did not perfect his appeal.  At his January 2017 hearing, the Veteran indicated that his service-connected pilonidal cysts is, in part, the reason why he is currently unemployable.  The Board notes that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to an increased rating for pilonidal cysts and service connection for low back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  As such, the Board finds that remand will promote judicial economy and fairness to the Veteran.  See generally Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any left knee disability.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer opinions as to the following:

a.  Does the Veteran have any left knee disability, to include osteoarthritis?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is caused by or a result of his military service.

b.  If a left knee disorder is identified, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of the Veteran's service-connected pilonidal cyst disability.

In rendering any opinion, the examiner should consider the findings of the March 2012 imaging study purportedly documenting degenerative changes in the knees.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the examiner who conducted the March 2016 VA examination, if available, to prepare an addendum opinion with respect to the nature and etiology of any claimed back disability.  If the examiner is no longer available, the AOJ should arrange for a VA examination of the Veteran that addresses the questions below.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer opinions as to the following:

a.  Does the Veteran have any low back disability, to include DDD?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is caused by or a result of his military service.

b.  If a low back disability is identified, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of the Veteran's service-connected pilonidal cyst disability.

Any opinion should reflect consideration of the following: 1) the Veteran's lay statements regarding ongoing symptomatology; and 2) the October 2009 statement providing a nexus opinion between the service-connected pilonidal cysts and the back pain.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for VA examination by an appropriate medical professional to document the current manifestations (and any functional impact as a result), and determine the current severity of his service-connected residuals of pilonidal cysts disability.  

4.  Thereafter, readjudicate the issues on appeal.  The AOJ should also consider whether referral of the pilonidal cyst matter for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


